DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities: claim 25 ends in a semicolon. It needs to end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7-9, & 12 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Jun et al (U.S. PGPub # 2010/0147070).
Regarding Independent Claim 1, Jun teaches:
An apparatus, comprising: 
at least one electrode (Fig. 5A Element 414a.) having a base on a first surface of a substrate (Fig. 5A Elements ES & 401.) and extending away from the base to an end (Fig. 5A Element 414a.); 
a counter-electrode (Fig. 5A Element 414b.) spaced from the end of the at least one electrode (Fig. 5A Element 414a.), having a first conductive surface facing the end (Fig. 5A Element EH & 401.); and 
a package having a cavity (Fig. 6F-6G &7A-7B Element 416. See paragraphs 0059-0086.) containing the at least one electrode (Fig. 6F-6G &7A-7B Elements 414a & 414b. See paragraphs 0059-0086.), the substrate, and the counter-electrode, the package having at least one opening configured to allow an atmosphere to enter the cavity (Fig. 6F-6G &7A-7B Elements 401 & 416. See paragraphs 0059-0086.).

    PNG
    media_image1.png
    398
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    724
    454
    media_image3.png
    Greyscale


Regarding Claim 2, Jun teaches all elements of claim 1, upon which this claim depends.
Jun teaches the substrate further comprises a semiconductor device (Fig. 6F-6G &7A-7B Elements 401 & 415.).
Regarding Claim 6, Jun teaches all elements of claim 1, upon which this claim depends.
Jun teaches the at least one electrode further comprises a row of electrodes (Fig. 5A Elements 414a.).
Regarding Claim 7, Jun teaches all elements of claim 1, upon which this claim depends.
Jun teaches the at least one electrode further comprises an array of electrodes arranged in rows and columns (Fig. 5A Elements 414a.).
Regarding Claim 8, Jun teaches all elements of claim 1, upon which this claim depends.
Jun the package further comprises a mold compound (Fig. 6F-6G &7A-7B Elements 401 & 416 wherein the cavity is integrated into the substrate material which is, in the broadest reasonable interpretation, a mold material.) and the cavity is a space within the mold compound (Fig. 6F-6G &7A-7B Elements 401 & 416. See paragraphs 0059-0086.), the cavity having a bottom surface (Fig. 6F-6G &7A-7B Element 416 wherein there is a bottom that holds 401a. See paragraphs 0059-0086.), a first side (Fig. 6F-6G &7A-7B Element 416 wherein there is a left and right side.), a second side opposite the first side (Fig. 6A-6B Element 416 wherein there is a left and right side.), and an open top opposite the bottom surface (Fig. 6F-6G &7A-7B Element 416 wherein there is an opening at the top among electrodes 414a-414c.), and the substrate is positioned at the bottom surface of the cavity, and the counter-electrode covers at least a portion of the open top of the cavity (Fig. 6F-6G &7A-7B Elements 414a & 414b. See paragraphs 0059-0086.).
Regarding Claim 9, Jun teaches all elements of claim 1, upon which this claim depends.
Jun teaches the counter-electrode is mounted to a die attach pad of a second substrate which further includes conductive leads (Fig. 5A Elements 414b.).
Regarding Claim 12, Jun teaches all elements of claim 1, upon which this claim depends.
Jun teaches the at least one electrode and the counter-electrode are configured to conduct ionization current between them when a voltage sufficient to cause a corona discharge is applied between the at least one electrode and the counter-electrode (This will necessarily happen with any excessive potential between two electrodes. Any two electrodes in close proximity will spark if enough potential exists between them.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (U.S. PGPub # 2010/0147070) in view of Wang et al (U.S. PGPub # 20130168548).
Regarding Claim 3, Jun teaches all elements of claim 2, upon which this claim depends.
Jun does not explicitly teach the semiconductor device further comprises active transistors formed in the semiconductor device.
Wang teaches the semiconductor device further comprises active transistors formed in the semiconductor device (Fig. 1 Elements 44, 46, & 48. See paragraphs 0029-0030.).

    PNG
    media_image4.png
    409
    693
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wang to the teachings of JUN such that the semiconductor device further comprises active transistors formed in the semiconductor device because this allows one to have a completely integrated system for bot ease of use and convenience.
Regarding Claim 4, Jun teaches all elements of claim 2, upon which this claim depends.
Jun does not explicitly teach the semiconductor device further comprises a programmable processor.
Wang teaches the semiconductor device further comprises a programmable processor (Fig. 1 Elements 44, 46, & 48. See paragraphs 0029-0030.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wang to the teachings of JUN such that the semiconductor device further comprises a programmable processor because this allows one to have a completely integrated system for bot ease of use and convenience.
Regarding Claim 5, Jun teaches all elements of claim 1, upon which this claim depends.
Jun does not explicitly teach the substrate further comprises a printed circuit board.
Wang teaches the substrate further comprises a printed circuit board (See claim16.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wang to the teachings of JUN such that the substrate further comprises a printed circuit board because PCBs are ubiquitously used in electronic systems because they are cheap, easy to use, reliable, and dependable.

Claims 13-14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (U.S. PGPub # 2010/0147070) in view of Bailey (U.S. Pat. # 5,530,284).
Regarding Claim 13, teaches all elements of claim 1, upon which this claim depends.
Jun does not explicitly teach the at least one electrode comprises bond wire having a diameter in a range from 0.5 mils to 2 mils.
Bailey teaches the at least one electrode comprises bond wire having a diameter in a range from 0.5 mils to 2 mils (Column 3 line 55 through to column 4 line 2.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the at least one electrode comprises bond wire having a diameter in a range from 0.5 mils to 2 mils because this is optimizing the system to be as small as possible yet also be as reliable as possible.
Regarding Claim 14, teaches all elements of claim 13, upon which this claim depends.
Jun teaches the end of the at least one electrode has a pointed shape (Fig. 5A Element 414a wherein the depiction shows, in the broadest reasonable interpretation, a point at the corners or just the thin nature of the electrodes themselves.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the end of the at least one electrode has a pointed shape because this is an efficient shape to produce sparks and because it uses less material and takes up less space.
Regarding Claim 16 teaches all elements of claim 1, upon which this claim depends.
Jun does not explicitly teach the at least one electrode is formed of a metal.
Bailey teaches the at least one electrode is formed of a metal (Column 3 lines 25-40.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the at least one electrode is formed of a metal because metals are excellent conductors that can easily transport electrons and carry electrical signals.
Regarding Claim 17, teaches all elements of claim 16, upon which this claim depends.
Jun does not explicitly teach the at least one electrode is formed of one of gold, silver, palladium, copper, aluminum, titanium, tungsten, platinum and alloys thereof.
Bailey teaches the at least one electrode is formed of one of gold, silver, palladium, copper, aluminum, titanium, tungsten, platinum and alloys thereof (Column 3 lines 25-40.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the at least one electrode is formed of one of gold, silver, palladium, copper, aluminum, titanium, tungsten, platinum and alloys thereof because these metals are excellent conductors that can easily transport electrons and carry electrical signals.
Regarding Claim 18, teaches all elements of claim 16, upon which this claim depends.
Jun does not explicitly teach the at least one electrode is copper bonding wire that further comprises a plating that includes at least one of: silver, gold, palladium, nickel, or combinations or alloys of these.
Bailey teaches the at least one electrode is copper bonding wire (Column 5 lines 20-40.) that further comprises a plating that includes at least one of: silver, gold, palladium, nickel, or combinations or alloys of these (Column 1 lines 20-30.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the at least one electrode is copper bonding wire that further comprises a plating that includes at least one of: silver, gold, palladium, nickel, or combinations or alloys of these because these metals are excellent conductors that can easily transport electrons and carry electrical signals.

Claims 24, 29, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (U.S. PGPub # 2010/0147070).
Regarding Independent Claim 24, Jun teaches:
A method, comprising: 
forming at least one electrode on a first substrate (Fig. 5A Element 414a.), the at least one electrode having a base on the first substrate (Fig. 5A Elements 401 & 414a.), and a shaft extending from the base to an end (Fig. 5A Element 414a.); 
forming a sacrificial layer over at least a portion of the first substrate and the at least one electrode to form an electrode assembly (Paragraphs 0091-0092.), the sacrificial layer having a first side, a second side opposing the first side, a third side that is perpendicular to the first side, and a fourth side opposing the third side and perpendicular to the first side (Paragraphs 0091-0092 wherein any three dimensional rectilinear form will have all of the required sides.); 
mounting the electrode assembly on a second substrate (Fig. 5A Elements 401 & 414a. Fig. 6A-6B Elements 401 & 416. See paragraphs 0059-0086.); 
encapsulating the electrode assembly with the sacrificial layer (Paragraphs 0091-0092.) and a least a portion of the second substrate with a mold compound, the mold compound covering the first and second sides of the sacrificial layer and exposing the third and fourth sides of the sacrificial layer (Fig. 6A-6B Elements 401 & 416 wherein the cavity is integrated into the substrate material which is, in the broadest reasonable interpretation, a mold material.); 
mounting a counter-electrode over a top surface of the sacrificial layer (Paragraphs 0091-0092.); 
removing the sacrificial layer to expose the at least one electrode and a surface of the counter-electrode to air (Paragraphs 0091-0092.), forming a cavity in a package formed by the mold compound, the cavity being open to the air (Paragraphs 0091-0092.).
Jun may not explicitly list the exact placement of and removal of the sacrificial layer, but one of ordinary skill in the art of semiconductor fabrication would know that this is a well-known process of wet-etching and a common element in the formation of semiconductor devices. See Guckel et al (U.S. 5,013,693) as an example in column 1 lines 25-54.
Regarding Claim 28, Jun teaches or makes obvious all elements of claim 26, upon which this claim depends.
Jun does not explicitly teach the package is a no-lead package.
But this would have been obvious to one of ordinary skill in the art before the effective time of filing to have the package be a no-lead package because it removes the necessity of using small wires that can be easily damaged. See MPEP Section 2144.04 VI A wherein this is a reversal of the previous situation wherein the package now has no leads. It can also be seen as “Optimization Within Prior Art Conditions or Through Routine Experimentation.” See MPEP Section 2144.05 II A wherein it states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Here one is optimizing the system to have fewer elements.
Regarding Claim 29, Jun teaches or makes obvious all elements of claim 24, upon which this claim depends.
Jun does not explicitly teach the end of the at least one electrode is spaced from a surface of the counter-electrode by a distance of at least 10 microns.
But this would have been obvious to one of ordinary skill in the art before the effective time of filing to have the end of the at least one electrode is spaced from a surface of the counter-electrode by a distance of at least 10 microns because this is a normal “Optimization Within Prior Art Conditions or Through Routine Experimentation.” See MPEP Section 2144.05 II A wherein it states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Here one is optimizing the electrode gap to best perform an ionization.
Regarding Claim 30, Jun teaches or makes obvious all elements of claim 24, upon which this claim depends.
Jun teaches the counter-electrode is one of a solid conductive plate (Fig. 5A Elements 414a-414c wherein they are depicted as flat elements.) and a mesh of conductive material.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (U.S. PGPub # 2010/0147070) in view of Wang et al (U.S. PGPub # 20130168548).
Regarding Claim 25, Jun teaches or makes obvious all elements of claim 24, upon which this claim depends.
Jun does not explicitly teach the first substrate is an integrated circuit;
Wang teaches the first substrate is an integrated circuit (Fig. 1 Elements 10, 44, 46, & 48. See paragraphs 0029-0030.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wang to the teachings of JUN such that the first substrate is an integrated circuit because almost all modern tools are electronic and require integrated circuits to be integrated into larger systems simply and easily.

Claims 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (U.S. PGPub # 2010/0147070) in view of Bailey (U.S. Pat. # 5,530,284).
Regarding Claim 26, Jun teaches or makes obvious all elements of claim 24, upon which this claim depends.
Jun does not explicitly teach the second substrate is a lead frame.
Bailey teaches the second substrate is a lead frame (Column 3 line 55 through to column 4 line 2 wherein the bonding wires are leads.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the second substrate is a lead frame because this allows the circuit elements to be connected to other elements in the system.
Regarding Claim 27, Jun teaches or makes obvious all elements of claim 26, upon which this claim depends.
Jun does not explicitly teach the package is a leaded package.
Bailey teaches the package is a leaded package (Column 3 line 55 through to column 4 line 2 wherein the bonding wires are leads.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the package is a leaded package because this allows the circuit elements to be connected to other elements in the system.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (U.S. PGPub # 2010/0147070) in view of
Regarding Claim 15, teaches all elements of claim 14, upon which this claim depends.
Jun does not explicitly teach the pointed shape is formed using a wire bonding tool.
Elian teaches the pointed shape is formed using a wire bonding tool (Paragraph 0073).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Bailey to the teachings of JUN such that the pointed shape be formed using a wire bonding tool because this would be an example of using a specific tool for a specific task to most efficiently, reliably , and easily perform that task.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al (U.S. PGPub # 2010/0147070) in view of Jain et al (U.S. PGPub # 2010/0143848).
Regarding Claim 31, Jun teaches or makes obvious all elements of claim 24, upon which this claim depends.
Jun does not explicitly teach the sacrificial layer is one of polyetherimide, polyphenolsulfone, and polyethylene terephthalate.
Jain teaches the sacrificial layer is one of polyetherimide, polyphenolsulfone, and polyethylene terephthalate (Paragraphs 0058-0062 wherein the sacrificial layer as a polymer is disclosed and the list of polymers is also disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Jain to the teachings of JUN such that the sacrificial layer is one of polyetherimide, polyphenolsulfone, and polyethylene terephthalate because “those layers comprising a material selected from the group consisting of: photoresist, polymer, metal oxide and dielectric, and any combination of these” wherein “[u]seful sacrificial layers also include layers comprising a material which can be removed without damaging other structural or functional layers.” These materials are easy to remove.

Allowable Subject Matter
Claims 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 19,
A packaged sensor device, comprising: 
a humidity sensor configured to form a corona discharge, comprising: 
at least one electrode configured to conduct a voltage greater than one kilovolt, the electrode having a base on a first surface of a substrate and having a shaft extending from the base to an end; 
a counter-electrode spaced from the end of the at least one electrode, having a first planar conductive surface facing the end; 
a package containing the at least one electrode, the substrate, and the counter-electrode in a cavity within the package, the cavity having at least one opening that allows an atmosphere to enter the cavity; 
an analog-to-digital converter (ADC) coupled to the humidity sensor and configured to receive a voltage of the at least one electrode while an ionization current flows between the at least one electrode and the counter-electrode; 
a data input/output circuit coupled to a digital output of the ADC and configured to output digital signals and to input digital signals at a data terminal; and 
a controller configured to couple the humidity sensor to a voltage supply sufficient to cause an ionization current to flow between the at least one electrode and the counter-electrode, the controller further configured to control the ADC to sample the voltage at the at least one electrode while the ionization current flows, and the controller configured to cause the data input/output circuit to output digital signals corresponding to the sampled voltage.
Regarding Claim 20,
The packaged sensor device of claim 19, wherein the substrate is an integrated circuit and the ADC, data input/output circuit, and controller are in the integrated circuit.
Regarding Claim 21,
The packaged sensor device of claim 20, and further comprising a temperature sensor in the integrated circuit, the temperature sensor configured to output a voltage to the ADC that corresponds to temperature of the substrate.
Regarding Independent Claim 22,
The packaged sensor device of claim 20, and further comprising a temperature sensor in the integrated circuit, the temperature sensor configured to output a voltage to the ADC that corresponds to temperature of the substrate.
Regarding Claim 23,
The method of claim 22, wherein measuring the voltage further comprises: using the measured voltage and a temperature measurement, making an initial determination of a relative humidity of air in the cavity; when the relative humidity of the air is initially determined to be less than or equal to 50%, applying a positive voltage sufficient to cause an ionization current to flow from the at least one electrode to the counter electrode in the cavity, measuring the positive voltage while the ionization current flows, and using a temperature measurement and the measured positive voltage, making a final determination of the relative humidity of the air in the cavity; when the relative humidity of the air is initially determined to be greater than 50%, applying a negative voltage to the at least one electrode that is sufficient to cause ionization current to flow from the counter-electrode to the electrode, measuring the negative voltage while the ionization current flows, and measuring the temperature, and using the measured negative voltage and the measured temperature, determining the relative humidity of the air in the cavity.

Claims 10-11 & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 10, Jun teaches all elements of claim 1, upon which this claim depends.
Jun teaches the package further comprises a mold compound (Fig. 6F-6G &7A-7B Elements 401 & 416 wherein the cavity is integrated into the substrate material which is, in the broadest reasonable interpretation, a mold material.), the cavity comprising an opening in the mold compound having a bottom surface (Fig. 6F-6G &7A-7B Element 416 wherein there is a bottom that holds 401a. See paragraphs 0059-0086.), a first side extending from and perpendicular to the bottom surface (Fig. 6F-6G &7A-7B Element 416 wherein there is a left and right side.), a second side extending from the bottom surface and opposite the first side (Fig. 6F-6G &7A-7B Element 416 wherein there is a left and right side.), a third side that is open (Fig. 6F-6G &7A-7B Element 416 wherein there is a front and back that are both open.), and a fourth side opposite the third side that is open (Fig. 6F-6G &7A-7B Element 416 wherein there is a front and back that are both open.), and an opening at a top of the cavity opposing the bottom surface of the cavity (Fig. 6F-6G &7A-7B Element 416 wherein there is an opening at the top among electrodes 414a-414c.), 
Jun does not explicitly teach the counter-electrode is placed at the bottom surface of the cavity, the substrate is mounted to the package to cover the opening at the top of the cavity and positioned facing the counter-electrode so that the at least one electrode extends into the cavity and the end of the at least one electrode is spaced from and facing the counter-electrode.
Regarding Claim 11,
The apparatus of claim 10, wherein the package further comprises conductive vertical vias extending through the mold compound electrically coupling the substrate to the counter-electrode.
Regarding Claim 32, Jun teaches or makes obvious all elements of claim 31, upon which this claim depends.
Jun does not explicitly teach the sacrificial layer is removed by pyrolizing it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858